DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a process of making a polyamide and a process of making a molded part (claims 6-13) , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.

Applicant’s election without traverse of a polyamide (claims 1-5) in the reply filed on 9/1/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkens et al (WO 01/25311), cited in IDS or Desbois et al (US 20100190952).

Rulkens discloses Polyamide 4T/6T, which consist of 100% mol terephthalic acid, 30% mol of tetramethylene diamine and 70% mol of hexamethylene diamine (see Example III at 6:5).
The reference teaches that terephthalic acid can be partially replaced by  0.01-20% mol of isophthalic acid  (see 3:10 and 3:25).
As a result, all limitations of claims 1, 4 and 5 are met. 

Desbois teaches  a copolyamide consisting of 60 to 88% by weight of terephthalic acid and from 12 to 40% by weight of isophthalic acid and 50 mol% of hexamethylenediamine which may be up to 20% by weight replaced by other diamines (see claim 1).
Suitable further diamines are, for example, tetramethylenediamine, octamethylenediamine, decamethylenediamine and dodeca methylenediamine (see 0013).

Note that Rulkens and Desbois do not teach all the components above in one Example. 

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to  a person of ordinary skills in the art to add additional component  to the Rulkens’s and Desbois’s  polyamides, since they clearly named in the reference. 

Regarding claim  2, Rulkens and Desbois fail to teach physical properties listed. 

However, such properties (i.e. melting temperature, melting enthalpy and glass transition temperature) directly depend on the polymer structure. 
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Mere recitation of a newly discovered function or property, inherently possessed by things in prior art, does not cause claim language drawn to those things to be distinguishable over prior art.

Therefore, it would have been obvious to  a person of ordinary skills in the art to expect the same physical properties from Rulkens’s, Desbois’s and Applicant’s polyamides, since they have the same structure.

In reference to claim 3, note that the recited additional component is optional. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765